Exhibit 10-N-5
 
 
Performance-Based Restricted Stock Unit Award Metrics for 2010




On February 25, 2010, the Compensation Committee of the Board of Directors of
the Company approved the specific performance goals and business criteria to be
used for purposes of determining any future performance-based restricted stock
unit final awards for the 2010 performance-year for participants, including
executive officers, under the Company's shareholder-approved 2008 Long-Term
Incentive Plan (filed as Exhibit 10.1 to the Company's Quarterly Report on
Form 10-Q for the quarter ended June 30, 2008).
 
For all participants, the performance criteria to be used for 2010 under the
plan include attaining specified levels of:
 
 
●
total Company pre-tax profits* (45%),

 
 
●
global Automotive operating-related cash flow* (30%),

 
 
●
total Company cost reductions (8.33%),

 
 
●
total Company market shares (8.33%), and

 
 
●
total Company quality metrics (8.33%).

 
Based on business performance results for 2010 against the targeted levels
established for each metric, the Compensation Committee will determine the
percentage of the target award that is earned, which could range between 0% and
100% depending on actual performance achieved relative to the target levels.

 
 
* Excludes special items